CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [*], HAS BEEN OMITTED PURSUANT TO RULE 24B-2 OF THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED BECAUSE IT IS BOTH (I) NOT MATERIAL and (II)
WOULD BE COMPETITIVELY HARMFUL IF PUBLICLY DISCLOSED
MASTER AGREEMENT FOR
SUPPLY OF FURNACE PRODUCTS




This Master Agreement for Supply of Furnace Products (“Agreement”) is entered
into as of the 30th day of September, 2020 (“Effective Date”) by and between ADA
Carbon Solutions (Red River), LLC (“ADACS” or “Supplier”), and Cabot Norit
Americas, Inc., a Georgia corporation (“Norit” or “Buyer”). Buyer and Supplier
are also referred to herein individually as a “Party” and collectively as the
“Parties.”


In consideration of the mutual covenants and premises contained herein, the
Parties agree as follows:


1.Product. Supplier agrees to sell and deliver to Buyer, and Buyer agrees to
purchase and accept from Supplier, certain lignite-based activated carbon
products set forth on Exhibit A (“Product(s)”) on the terms set forth herein.
2.Requirements. Buyer shall purchase from Supplier and Supplier shall supply
Buyer within each Contract Year during the Term (“Contract Year” and “Term” are
defined in Section 12 below) the amount of Product(s) needed by Buyer to meet
100% of Buyer’s requirements of lignite-based powder activated carbon (“PAC”)
and granular (greater than [*]) activated carbon (“GAC”) for customer sales in
North America (the “Required Quantity”); provided, however that subject to
Section 4(a) Buyer may procure up to [*] pounds of such requirements for
Product(s) produced at its plant in Estevan, Saskatchewan, Canada each Contract
Year. It is understood that during the first and second Contract Years Buyer’s
purchases will be limited until all Products are transitioned to Buyer’s
customers and Buyer has utilized existing inventories of its own products.
Supplier agrees that a maximum of [*] pounds of Product shall be available to
Buyer during each Contract Year for the Product grade mix in Exhibit B with
future Contract Year maximums to be adjusted based on reasonable difference in
yield and furnace hours (the “Maximum Annual Quantity”).
3.Additional Quantities. Each Contract Year Buyer may purchase additional
quantities of Product(s) produced by Supplier and not used by Supplier for
supplying its own customers or for research and development purposes (“Available
Capacity”). Supplier will advise Buyer of its Available Capacity sixty days in
advance of the next Contract Year. Buyer will have the first right to purchase
additional quantities of Product(s) until the beginning of the next Contract
Year (the “Additional Quantity”). Any such Additional Quantity requested by
Buyer shall be added to Supplier’s supply obligation for next Contract Year.
After the start of the Contract Year, Buyer may purchase from the Available
Capacity at Supplier’s sole discretion, pending Supplier’s other commitments.
Additional Quantities are amounts in excess of the Annual Target Volume (defined
in Section 4(a) below), and may be in excess of the Maximum Annual Quantity. Any
agreement by the Parties for the Additional Quantity shall not alter future
years’ Annual Target Volume or Supplier’s Maximum Annual Quantity in future
years.
4.Annual Target Volume.
The volume of Product that Supplier shall supply and Buyer shall purchase each
Contract Year is the “Annual Target Volume”. For the period between the
Effective Date and the end of the first two full Contract Years, the Annual
Target Volume for each full Contract Year shall be equal to Buyer’s good-faith
projections for such Contract Year; subject to the second sentence of Section 2.
For the Third Contract Year, the Annual Target Volume shall be at least the
lesser of [*] of the Supplier’s Required Quantity for the Third Contract Year or
the Maximum Annual Quantity. For subsequent Contract Years, on or before [*] of
each year, the Parties shall agree upon the Annual Target Volume for the
upcoming Contract Year, which shall not be less than [*] nor more than [*] of



--------------------------------------------------------------------------------



the current Contract Year’s Annual Target Volume, up to the Maximum Annual
Quantity, normalized for the Product mix. Provided, however,


(a)If Buyer’s good faith projected Annual Target Volume is greater than (A) [*]
of the current year’s Annual Target Volume, or (B) the Maximum Annual Quantity,
then the Annual Target Volume for the upcoming Contract Year shall be permitted
to be up to Supplier’s Available Capacity for the Products. In the event that
Supplier is unable to provide all of the additional volumes, then Buyer shall be
entitled to procure its remaining requirements for Products from any source,
including but not limited to its plant in Estevan, Saskatchewan, Canada.


(b)The Annual Target Volume range permissible in succeeding Contract Years as a
function of the Annual Target Volume in the current Contract Year is illustrated
in Exhibit C.

(c)Subject to the foregoing limitations, in each Contract Year Supplier shall
supply up to [*] of the hours required to produce Annual Target Volume of each
Product grade and Buyer shall purchase a minimum of [*] of the hours required to
produce Annual Target Volume of each Product grade. If, during any Contract
Year, Buyer’s demand for Product exceeds [*] of the hours required to produce
Annual Target Volume for such Product, then Buyer shall notify Supplier and the
Parties shall discuss Supplier’s ability to supply. In the event that Supplier
is unable to provide all of the additional volumes from Available Capacity, then
Buyer shall be entitled to procure its remaining requirements for Products from
any source.
5.Price. Buyer agrees to purchase from Supplier the Product(s) at a price per
pound (the “Product Price”) equal to (i) [*] of the per pound Budget Standard
Cash Cost (as defined below) for such grade of Product produced by Supplier at
its facilities in Coushatta and Natchitoches, Louisiana (collectively, the
“Supplier Facilities”), plus (ii) the per pound Annual Capital Charge for Shared
Capital Investments (as defined below). An illustrative example of the
calculation of Standard Cash Cost, Annual Capital Charge for Shared Capital
Investments, and Product Price is set forth on Exhibit D.
(a)Standard Cash Cost. The “Standard Cash Cost” shall be the same as the
standard cash cost for Product grade(s) produced by Supplier for its own third
party sales after correcting for reasonable and documented differences in yield,
throughput (output per hour) and operating cost as illustrated in Exhibit E. On
or before [*] of each Contract Year Supplier shall provide to Buyer its
calculation of Supplier’s Standard Cash Cost for each Product grade the Buyer
requests, and the Parties shall agree in writing on the Standard Cash Cost for
each Product grade for the next Contract Year (“Budget Standard Cash Cost”) on
or before [*] of each Contract Year.


(b)Shared Capital Investment. Before [*] of each Contract Year during the Term,
both parties shall mutually agree on capital investments that are needed in
order to supply the Annual Target Volume for the next Contract Year (“Shared
Annual Capital Investment Plan”). The Shared Annual Capital Investment Plan for
the next Contract Year and changes to such plan shall be subject to mutual
agreement of the Parties, with a good faith effort made to ensure such
investments are reasonable and cost-effective, recognizing that certain capital
investments related to safety, environmental compliance and plant reliability
are time sensitive and both Parties shall use good faith efforts to make
decisions in a timely manner. Buyer agrees that any objection to Supplier’s
proposed Shared Annual Capital Investment Plan or any component thereof shall be
based on articulable technical or value engineering reasons and not solely on
the basis of cost. An illustration of such investments is set forth in Exhibit
F.


-2-


--------------------------------------------------------------------------------



(c)Semi-Annual Capital Charge for Shared Capital Investment. The “Semi-Annual
Capital Charge for Shared Capital Investments” for each Contract Year is the
cost of investments Placed in Service (as such term is defined under GAAP) under
the Shared Annual Capital Investment Plan amortized as an annuity over the
expected life of such capital assets with interest at a rate equal to [*],
divided by the total volume in pounds of Products produced by Supplier for both
Parties in such Contract Year. Amounts included within the Semi-Annual Capital
Charge will continue to be recovered over the duration of the expected life of
such capital assets. The Semi-Annual Capital Charge will be updated on a
semi-annual basis on January 1 and July 1, such that items Placed In Service
during January through June of a Contract Year will be subject to recovery by
Supplier beginning in July of the same Contract Year.


(d)Specific Capital Investments for Buyer Products. During the Term, Buyer may
request Supplier to invest in equipment or other capitalized items that are
specifically needed to produce and supply only Products to be sold to Buyer
hereunder (“Specific Capital Investments”). Supplier shall make good faith
efforts to implement such investments. Supplier shall work in good faith with
Buyer to design, engineer, install and commission such investments in a timely
and cost-effective manner. The “Semi-Annual Capital Charge for Specific Capital
Investments” for each Contract Year is the cost of Placed in Service Specific
Capital Investments amortized as an annuity over [*] years, with interest at a
rate equal to [*]. In addition to the Product Price as defined above, Buyer
shall make payments to Supplier for the Semi-Annual Capital Charge for Specific
Capital Investments commencing upon successful commissioning of the Specific
Capital Investment in equal quarterly payments during each Contract Year,
beginning on the half Calendar Year after Placed in Service. Any Specific
Capital Investments commissioned prior to the Effective Date will be treated as
Placed in Service in Calendar Year 1. To the extent there are outstanding
payments due under this paragraph if this agreement is not renewed or is
terminated, such payments shall all be due upon such expiration or termination,
as further described in Section 5(f) below. See example in Exhibit G.


(e)Mine Closure Costs. Concurrent with the signing of this Agreement, Supplier
has agreed to purchase the membership interests in Marshall Mine, LLC pursuant
to the Purchase and Sale Agreement dated as of the date hereof and entered into
by the parties hereto (the "Mine Purchase Agreement"). Supplier has determined
in its sole discretion to cease mining operations and to begin reclamation work
at the mine. Buyer shall pay Semi-Annual Capital Charge for Mine Closure Costs
per schedule in Exhibit I. The "Semi-Annual Capital Charge for Mine Closure
Costs" for each half of each Contract Year shall be amortized and paid as an
annuity over [*] years, with interest at a rate equal to [*], as depicted in
Exhibit I with an illustrative rate of [*]. For avoidance of any doubt, Buyer’s
principal payments for Mine Closure Cost shall not exceed and are as presented
in Exhibit I, except (i) for contingency payments caused by Rain delay under
Supplier’s contract with North America Coal (“NAC”) (the “NAC Agreement”) and
removal of substation, if required, under Panola Harris Utility Contract.
Buyer’s payment for both contingencies shall be equal to [*] of the actual cost
for both contingencies provided that (i) such payment by Buyer shall not exceed
[*] for Rain Delay, (ii) any contingency payment for Rain Delay shall be paid as
incurred by Supplier and shall not be amortized and (iii) in the event Supplier
recognizes savings greater than [*] in Supplier’s payments to NAC under the NAC
Agreement, Buyer shall receive [*] of the savings in excess of [*] as a
reduction in outstanding principal payments or, if all payments have been made,
a lump sum payment. To the extent there are outstanding payments due under this
paragraph if this agreement is not renewed or is terminated, such payments shall
all be
-3-


--------------------------------------------------------------------------------



due upon such expiration or termination, as further described in Section 5(f)
below. Buyer shall pay Marshall Mine demobilization costs as presented in
Exhibit J. The demobilization costs shall be paid by Buyer within 30 days of
receiving notice from Supplier.

(f)Capital Acceleration. Outstanding balances relating to capital investments
made by Supplier pursuant to Sections 5(d) and 5(e) above may be accelerated
under the following conditions:
(i)Change in Control. “Change in Control” means a transaction or series of
transactions (including merger, consolidation, asset sale, or other
reorganization) (a “Transaction”) in which more than [*] of the equity
securities of Buyer entitled to vote for its board of directors, or more than
50% by book value of Buyer’s North American assets (including joint venture
interests) associated with the production of activated carbon (from any
feedstock), change ownership directly or by proxy. In the event of a Change in
Control, all outstanding balances for investments made as Specific Capital
Investments or Mine Closure Costs shall be due in full at the closing of a
Transaction.


(g)    Taxes. All prices set in this Agreement are exclusive of taxes. Where
relevant, taxes shall be paid by the Party purchasing or receiving the material
on which such taxes are levied.


6.Purchase Order. Each delivery of Product hereunder shall be evidenced by the
Buyer’s delivery to Supplier of a written purchase order (each, a “Purchase
Order”) which shall incorporate by reference this Agreement, subject however to
Buyer’s right to deliver a Blanket Purchase Order (as defined below). The
Purchase Order shall not modify, alter, change or amend the terms and provisions
of this Agreement, and should any conflict result between the terms of the
Purchase Order and this Agreement, the terms and provisions of this Agreement
shall prevail and shall be binding on the Parties. Purchase Orders shall be
issued by Buyer or various affiliates of Buyer (“Affiliates”). In the event a
Purchase Order is delivered by an Affiliate, Buyer shall remain liable for
payment pursuant to this Agreement. Each Purchase Order submitted by Buyer, in
combination with this Agreement, shall become the exclusive agreement between
the Parties for the Product ordered therein when accepted by acknowledgment of,
or commencement of performance by, Supplier. Buyer or any Affiliate may issue a
blanket purchase order (“Blanket Purchase Order”) that sets forth Buyer's or the
Affiliate’s anticipated usage of Product for the Contract Year. Throughout such
Contract Year, Buyer or the Affiliate may issue written releases (each, a
“Release”) authorizing the delivery of the amount of Product set forth in the
Release, and the Release shall be deemed a Purchase Order.


7.Logistics.


(a)Monthly Projections. On or before the [*] day of each month, Buyer (and
Affiliates) shall provide Supplier with (i) its good faith, rolling twelve-month
estimated projection of Buyer’s Product needs, and (ii) its good faith rolling
[*] forecast, intended to provide detail needed for executing deliveries. The
[*] rolling forecast in (ii) should include product type, quantity, required
pick up or ship date and packaging type (bag, bulk trailer or bulk railcar).
Supplier acknowledges that monthly projections of Buyer’s needs are non-binding,
and subject to change due to circumstances.


(b)Shipment Date. Supplier and Buyer will use their good faith efforts to reach
and maintain a mutually acceptable shipment schedule for Product during the Term
of this Agreement. All scheduling for Product shipments shall be coordinated by
Buyer or individual Affiliates by placing Purchase Orders, Blanket Purchase
Orders or Releases
-4-


--------------------------------------------------------------------------------



with Supplier. Buyer and its Affiliates will advise Supplier on or before the
[*] day of each calendar month of the desired shipment schedule for the
succeeding month including desired shipment dates. Supplier shall confirm
shipment schedule for the succeeding month no later than the [*] day of each
calendar month. If Supplier cannot meet Buyer’s shipment dates, Supplier shall
promptly propose good faith alternative shipment date(s) during that month,
which shall be binding. In the event that Buyer places a last minute order with
short lead time, Supplier shall use reasonable commercial efforts to fill the
order according to Buyer’s needs.
(c)Failure to Ship. In the event Supplier has failed to ship the Product within
[*] business days of the agreed shipment date, and Buyer and Supplier have been
unable to mutually agree on an alternative shipping date, Buyer or its
Affiliates may cancel that Purchase Order or Release.
(d)Quantities Ordered. Product will be ordered by railcar or truckload (bulk or
flexible intermediate bulk container (FIBC)) shipments of approximately [*] and
[*] (subject to reasonable variations based on differences in product density),
respectively, unless otherwise agreed to in writing.
(e)Weight; Scales. Supplier shall measure and make a binding determination as to
the quantity of Product delivered hereunder by weighing each shipment twice, one
time empty and one time loaded but both times at the Supplier’s plant facility;
the Supplier shall use commercially reasonable efforts to use the method
described above to determine quantity shipped. Supplier shall use commercially
reasonable efforts to test, calibrate and certify its scales to maintain them at
an industry standard rate of scale accuracy. Buyer shall have the right, but not
the duty, to witness such testing, calibration and certification of Supplier’s
scales and at all times to observe weighing of the Product. If either Party
should at any time question the accuracy of the scales, such Party may request a
prompt test and adjustment of such scales or weighting system at its expense by
a mutually agreed third party.
(f)Specifications. Each grade of Product(s) shall meet the specifications set
forth on Exhibit A (the “Specifications”), and Supplier shall provide a
Certificate of Analysis (COA) certifying compliance with the Specifications with
each shipment.
(g)Alternate Supplier Plant; Third-Party Source. If Supplier is unable to
produce or ship Product from the Supplier Facilities as contemplated by this
Agreement, then in satisfaction of its obligations hereunder, Supplier may
deliver, with prior approval of Buyer (not to be unreasonably withheld,
conditioned or delayed), from an alternate Supplier plant or third-party
activated carbon source, Product meeting the Specifications. In such event,
Supplier will pay up to 100% of the additional transportation cost, such that
the cost to Buyer on a delivered basis will be the same as if the Product had
been supplied from the Supplier Facilities contemplated by this Agreement.
(h)Packaging Requirements. All Product sold hereunder will be packaged, labeled
and shipped in accordance with the Purchase Order, industry standards and all
applicable federal, state and local statutes and regulations governing the
packaging, labeling and shipment of such Product.


8.Payment and Delivery Terms. Product Prices are quoted on a [*] basis. The term
of payment is [*] days from the date of Supplier’s invoice, which Supplier shall
issue to Buyer with a copy of the bill of lading when the Product is delivered
to the carrier for transportation to Buyer’s facility. In cases where Supplier
agrees to deliver Product [*]. For the avoidance of doubt, in Section 7 when the
word [*] it shall mean [*].


9.Title and Risk of Loss. Title to and risk of loss and damage to any Product
furnished hereunder shall pass from Supplier to Buyer at the same time as risk
of loss passes per the applicable incoterm.
-5-


--------------------------------------------------------------------------------



10.Right to Audit. Either Party shall have the right to retain an independent
auditor to confirm any of product prices, price changes, volumes, capital
charges, calculations, quality compliance or other obligations (individually, an
“Audited Item”) under this Agreement. For the avoidance of doubt, the largest
four international public accounting firms shall be considered independent even
if one or both of the Parties utilize the firm for other matters. The cost of
such auditor will be at the sole expense of the requesting Party unless a
discrepancy in excess of [*] of the Contract Year total for the Audited Item is
determined, in which case the cost of the auditor shall be borne solely by the
erring party. For the avoidance of doubt, examples of the Contract Year total
are the good faith calculations of Annual Target Volume and Standard Cash Costs,
as provided by the parties pursuant to Sections 4(a) and 5(a), respectively, or,
in the case of capital charges, the actual documented costs of such capital
expenditures. The auditor shall report to both Parties its final opinion
concerning the matter for which it was retained as well as any amount due from
one Party to the other Party. The auditor shall be required to maintain the
confidentiality of all information in the audit report.


11.Quality Control and Inspection. The Parties shall each maintain a
commercially reasonable quality control system. All Product may be subject to
Buyer’s (i) inspection or verification during the period of manufacture, and
(ii) inspection or verification prior to shipment. Any such inspections by Buyer
occurring at Supplier’s facilities shall take place during normal business hours
of Supplier and with reasonable advance notice given by Buyer to Supplier. As
between Buyer and Supplier, Buyer shall be responsible for determining the
compatibility of the Product with, and the suitability of the Product for use
in, Buyer’s processes and by Buyer’s customers.


12.Term; Contract Year. The term of this Agreement shall commence on the
Effective Date and end on December 31, 2035, unless renewed as provided in this
paragraph (the “Term”). “Contract Year” shall mean each annual period commencing
on January 1 and ending on December 31 during the Term. The first Contract Year
will be calendar year 2020 and will be a partial year beginning on the Effective
Date and ending on December 31, 2020. The final Contract Year shall end at the
expiration of the Term. The Term shall be extended for one or more renewal
term(s) (each a “Renewal Term”) of ten (10) years each unless either Party
provides notice of intention not to renew to the other Party at least three (3)
years prior to the end of the then current term, in which case this Agreement
shall end at the end of such Term.


13.Breach.
Any of the following shall constitute a breach of this Agreement (“Breach”):
(a)Delivery of Nonconforming Product. Supplier sells Product that does not
conform to the applicable Specifications (“Nonconforming Product”), and fails to
comply with the provisions of Section 14(a) hereof within ten (10) days of
Buyer’s notification to Supplier that Product does not conform to the applicable
Specifications.
(b)Failure to Supply Product. Supplier breaches any of its supply obligations
under Sections 2, 4, or 20 of this Agreement, and such failure is not remedied
within thirty (30) days after delivery of written notice thereof by Buyer to
Supplier.
(c)Failure to Purchase Product. Buyer breaches any of its purchase obligations
under Sections 2 or 4 of this Agreement, and such failure is not remedied within
thirty (30) days after delivery of written notice thereof by Supplier to Buyer.
(d)Failure to Pay. Buyer fails to pay when due any required payment for Product
(excluding any disputed invoices or Nonconforming Product), and such failure to
pay is not remedied within 15 business days after delivery of written notice
thereof by Supplier to Buyer. Interest shall accrue at the rate of [*] per
month, beginning on the date written notice is sent by Supplier.
(e)Failure to Comply with Other Obligations. Either Party fails to perform any
other material covenant or obligation set forth in this Agreement if such
failure is not remedied
-6-


--------------------------------------------------------------------------------



within 30 days of receipt of notice from the non-breaching Party, or such longer
period not to exceed 90 days if the failure is not capable of being cured within
such 30-day period with the exercise of reasonable diligence, so long as the
breaching Party has commenced and is diligently pursuing a cure during such
initial 30-day period.
(f)A Party becomes insolvent, makes an assignment for the benefit of creditors,
suffers or permits the appointment of a receiver, trustee in bankruptcy or
similar officer for all or parts of its business or assets; or becomes subject
to any bankruptcy proceeding under Federal law or any statute of any state
relating to insolvency or the protection of rights of creditors.
(g)Either Party has defaulted in the performance of its obligations under the
Mine Purchase Agreement, and such default is not remedied within thirty (30)
days after delivery of written notice thereof from the non-defaulting Party.
14.Remedies. This section specifies the sole and exclusive remedies for the
Breaches detailed in section 13 above. In the event of a breach of this
Agreement for which a remedy is not specified, the non-breaching party shall be
entitled to remedies available at law or in equity.
(a)Nonconforming Product. If Supplier sells Nonconforming Product, and Buyer,
using commercially reasonable efforts, can use such Nonconforming Product, then
the Parties shall determine an equitable adjustment to the Product Price for any
Nonconforming Product accepted by Buyer. If Buyer reasonably determines in good
faith that it is unable to use any Nonconforming Product sold by Supplier, Buyer
may reject and hold at Supplier’s expense, subject to Supplier’s disposal, all
unusable Nonconforming Product, and Supplier shall promptly replace at Buyer’s
choice the rejected Nonconforming Product with conforming Product without
additional charge to Buyer or credit the amount Buyer has paid for Nonconforming
Product.
(b)Volume Shortfall Payments.
(1)    Absent Force Majeure, in the event Supplier fails to supply up to [*] of
the Annual Target Volume during any Contract Year, Supplier shall use reasonable
commercial efforts to supply Products to Buyer before supplying itself or any of
its other customers. If there continues to be a shortfall of Product from
Supplier’s plant, Supplier shall use reasonable commercial efforts to secure
Product for Buyer from third parties and supply at Product Price. Absent Force
Majeure, if Supplier cannot secure sufficient supply to meet the Annual Target
Volume, Supplier shall pay Buyer the positive difference between Buyer’s cost to
acquire alternative Product and the Product Price for such Product to be paid
within 30 days of receiving invoice from Buyer. Supplier shall have audit rights
to review Buyer’s acquisition costs of alternative Product under this Section.
Buyer’s payment of any Semi-Annual Capital Charge for Specific Capital
Investments and Mine Closure Costs shall be suspended during the period of such
supply shortfall, and such payments shall resume once Supplier is meeting its
supply obligations.


For avoidance of doubt, the Parties acknowledge that end-user customer needs may
change over time and require new product specifications, and that collaboration
will be expected and required to develop new and /or modified products to meet
those needs. Supplier’s obligation under Section 14(b)(1) to procure third-party
Product or pay Buyer’s additional acquisition costs shall be only for situations
where Supplier cannot meet its contractual supply obligation for Products that
meet Specifications in Exhibit A (as it may be amended from time to time) and
not for its inability to produce new or modified products that are not included
in Exhibit A at the time of Buyer’s request.


(2)    Absent Force Majeure, in the event Buyer does not purchase at least [*]
of the Annual Target Volume in any Contract Year, Supplier may charge Buyer an
amount equal to (a) Supplier’s fixed cash costs per pound of Product plus (b)
the Semi-
-7-


--------------------------------------------------------------------------------



Annual Capital Charge for Shared Capital Investments per pound of Product times
the difference between [*] of the Annual Target Volume and the volume actually
purchased by Buyer as illustrated in Exhibit H. Buyer shall make such payment
within 30 days after the end of each Contract Year.
c.No Consequential Damages, Etc. Except for the remedies set forth in Section
14(b), in no event, and notwithstanding any other provision of this Agreement,
shall either Party be liable under this Agreement for any incidental,
consequential, punitive, exemplary or special damages or lost revenues or
profits of a Party or an Affiliate.
d.Other Claims. Neither party shall have the right to terminate this Agreement
before the end of the Term or any Renewal Term except as expressly provided in
Section 24, Force Majeure. Any claim for breach of this Agreement for which this
Agreement does not provide an express remedy shall be resolved solely as a claim
for damages.


15.Product Warranties. Supplier warrants that (a) all Product delivered to Buyer
will at the time of delivery conform to the Specifications, (b) it has good
title to all Product delivered to Buyer, and (c) all Product delivered to Buyer
will not at the time of delivery infringe any patent, trademark or copyright
issued by the United States of America, excluding any infringement to the extent
due to Supplier's conformance with the Specifications supplied by Buyer or
manufacturing methods provided by Buyer. SUPPLIER MAKES NO OTHER WARRANTIES,
WHETHER STATUTORY, EXPRESS, IMPLIED, ARISING FROM A COURSE OF DEALING, USAGE OF
TRADE OR OTHERWISE, WRITTEN OR ORAL, ALL OF WHICH ARE EXPRESSLY DENIED, DECLINED
AND WAIVED. WITHOUT LIMITATION, SUPPLIER MAKES NO WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE OR, EXCEPT AS EXPLICITLY PROVIDED ABOVE IN THIS
SECTION 15, NON-INFRINGEMENT. Buyer’s sole and exclusive remedy for breach of
the warranties set forth in this Section, and for any other claim with respect
to Product, whether delivered or undelivered, and whether such claim is based
upon representation, warranty, contract, negligence, tort, strict liability or
any other theory, is limited to the remedies specified in Section 14.


16.Compliance With Laws and Operational Discipline.
(a)In performing the obligations under this Agreement, both Parties retain the
obligations to, and shall comply in all material respects with, all applicable
federal, state and local laws and regulations (including, without limitation,
all environmental, health and safety laws) which are in effect during the Term.
Supplier retains the sole right and authority to make all decisions with respect
to the construction, maintenance and operation of its facilities. Supplier shall
prepare and submit all reports that are required by applicable federal, state
and local laws and regulations.
(b)Supplier shall be deemed the generator and owner of any hazardous waste
generated in connection with its manufacture of the Product(s), and as such,
shall be solely and independently responsible for any liabilities caused by such
hazardous waste; and shall safely, properly and in compliance with applicable
laws, regulations and ordinances, dispose of hazardous waste or arrange for the
disposal of hazardous waste in a manner that is safe, proper and in material
compliance with applicable laws, regulations and ordinances.
(c)Both Parties will comply with the Federal OSHA “Hazard Communication
Standard,” codified as 29 C.F.R. 1910.1200, et seq., and any similar state
“right-to-know” laws which are currently in force or may be enacted in the
future. Buyer is solely responsible for informing its employees of the chemical
hazards associated with any Products or chemicals handled pursuant to this
Agreement, and is also responsible for training its employees in the proper
methods of handling such products and chemicals.
-8-


--------------------------------------------------------------------------------



(d)Each Party shall notify the other within twenty-four (24) hours of any
incidents involving the Product(s) utilized or produced under this Agreement and
any event that is reasonably likely to significantly impair its ability to
perform under this Agreement.
(e)As applicable, Supplier will comply in all material respects with the
Contract Work Hours and Safety Standards Act; Walsh-Healey Act; Convict Labor
Act; Standard Form 32 (SF32); Buy American Act; Executive Orders 11141, 11246,
(as amended), and 11375; the Vietnam Era Veterans Readjustment Assistance Act of
1974; the Rehabilitation Act of 1973; the Civil Rights Act of 1964; the Civil
Rights Act of 1991; the Americans with Disabilities Act; the Equal Pay Act; the
Age Discrimination in Employment Act; and all other applicable federal, state
and local laws and regulations. This Agreement incorporates by reference the
Equal Opportunity clause and all other required clauses under all of the above
federal, state and local laws and regulations if applicable. Upon request,
Supplier will provide a Certificate of Nonsegregated Facilities to Buyer.
Supplier agrees and covenants that none of its employees, or employees of its
subcontractors, who provide goods or services pursuant to this Agreement, are
unauthorized as defined in the Immigration Reform and Control Act of 1986.
(f)Both parties shall, at all times during the term of this Agreement, comply
with the requirements of the U.S. Foreign Corrupt Practices Act and the UK
Bribery Law; and shall comply in all respects with the applicable laws of the
jurisdictions where the services under this Agreement are being performed,
including, but not limited to, the country’s anti-bribery laws.
17.Indemnification.
(a)Supplier shall indemnify and hold Buyer harmless from (i) all claims,
liabilities, losses, damages, fines or expenses (collectively, “Claims”) for
damages to property, or injury to or death of any person, occurring during the
manufacture of the Product(s) [*] including, without limitation, such damages or
injury arising from or related to any tortious or negligent act or omission of
Supplier or its employees, agents or subcontractors, and (ii) all of Buyer’s
reasonable expenses (including reasonable legal fees) of investigating or
defending against all of the foregoing Claims; provided, however, that Supplier
shall not be required to indemnify Buyer for any Claims to the extent caused by
the willful misconduct or gross negligence of Buyer or its Affiliates, or any
agents, employees or directors or officers thereof.
(b)Buyer shall indemnify and hold Supplier harmless from (i) all Claims for
damages to property, or injury to or death of any person, occurring after title
of the Products(s) passes to Buyer or a Buyer Affiliate during the use, storage,
disposal, reuse or transportation of Product(s) [*] including, without
limitation, such damages or injury arising from or related to any tortious or
negligent act or omission of Buyer or an Affiliate or their employees, agents or
subcontractors, (ii) all Claims for infringement arising from or related to
Products made by Supplier under the Intellectual Property license granted under
Section 18(c), and (iii) all of Supplier’s reasonable expenses (including
reasonable legal fees) of investigating or defending against all of the
foregoing Claims; provided, however, that Buyer shall not be required to
indemnify Supplier for any Claims to the extent caused by the willful misconduct
or gross negligence of Supplier, or any agents, employees or directors or
officers thereof.
(c)Notice; Opportunity to Defend. If any third-party notifies any Party (the
“Indemnified Party”) with respect to any matter (a “Third-Party Claim”) which
may give rise to a claim for indemnification against the other Party (the
“Indemnifying Party”) under this Section 17, the Indemnified Party shall, if a
claim in respect thereof is to be made under this
-9-


--------------------------------------------------------------------------------



Section 17, promptly (and in any event within 15 business days after receiving
notice of the Third-Party Claim) notify the Indemnifying Party thereof in
writing (a “Third-Party Claim Notice”); provided, however, that the failure to
make timely notice shall not relieve the Indemnifying Party of its obligations
under this Section 17 except to the extent the Indemnifying Party is prejudiced
by such failure. The Third-Party Claim Notice shall include a description of the
Third-Party Claim and copies of all documents evidencing the claim that have
been received by the Indemnified Party. The Indemnifying Party will have 20 days
from receipt of such Third-Party Claim Notice to determine whether or not the
Indemnifying Party will, at its sole cost and expense, defend against such
Third-Party Claim. The Indemnified Party may elect to employ its own counsel and
participate in such defense or settlement at the Indemnified Party’s own cost
and expense. Neither Party shall settle any Third-Party Claim without the
consent of the other Party, which consent shall not be unreasonably withheld.
18.Intellectual Property.
(a)“Intellectual Property” means all of the following anywhere in the world and
all legal rights, title, or interest in the following arising under equity or
law, whether or not filed, perfected, registered or recorded and whether now or
later existing, filed, issued or acquired, including all renewals: all patents
and applications for patents whether granted or pending, now or in the future;
all semiconductor chip or mask works, industrial designs, industrial models,
utility models, certificates of invention and other indices of invention
ownership, and any related registrations and applications; all inventions
(whether patentable or not and whether or not reduced to practice), invention
disclosures, know-how, technology, technical data, trade secrets, manufacturing
and production processes and techniques, research and development information,
and other proprietary information of every kind; all works of authorship,
copyrights, copyright registrations and copyright applications, copyrightable
works, and all other corresponding rights; all trade dress and trade names,
logos, trademarks and service marks and related registrations and applications,
including any intent to use applications, supplemental registrations and any
renewals or extensions, all other indicia of commercial source or origin, and
all goodwill associated with any of the foregoing; any rights analogous to those
set forth in the preceding clauses and any other proprietary rights relating to
intangible property; and all so-called "moral rights," rights of integrity,
rights of paternity, rights of attribution, or other such analogous rights in
any of the foregoing.
(b)Each Party owns and retains its Intellectual Property that a Party owns or is
otherwise controlled by it and that was made, invented, developed, created,
conceived, or reduced to practice by or on behalf of that Party, alone or in
conjunction with others, either (a) before the Effective Date; or (b) during the
Term of this Agreement but independently from this Agreement. Neither Party
grants any rights in Intellectual Property owned or controlled by that Party
except to the extent set forth in this Agreement.
(c)Buyer hereby grants to Supplier a non-exclusive, royalty-free, perpetual,
irrevocable (except in the case of a material breach by Supplier of this Section
18), transferrable (in accordance with Assignment clause of this Agreement)
world-wide right and license to Buyer's Intellectual Property for regarding or
relating to the production of lignite-based granular (greater than [*])
activated carbon (“Granular Products”), including without limitation equipment
design and fabrication, engineering knowhow to convey, screen and collect,
product specifications, analytical and product performance test methods, product
application, market and customer information and operating parameters and
processing conditions to produce Granular Products. If Supplier uses the
aforementioned Buyer licensed Intellectual Property to make sellable Granular
Products as a final product and
-10-


--------------------------------------------------------------------------------



provided that Buyer purchases from Supplier at least [*] of Buyer’s North
America GAC requirements for which Supplier can meet Buyer’s product
specifications (as determined by Granular Products included in the then-current
version of Exhibit A) [*] (the “GAC Requirement”), Supplier shall, for the term
of this Agreement and for [*] years after Buyer ceases purchasing Product from
Supplier under this Agreement, exclusively sell to Buyer such Granular Products
as a final product made using the Buyer Intellectual Property. The exclusivity
provision of this license shall terminate and the license shall convert to
non-exclusive in the next Calendar Year if Buyer does not purchase the GAC
Requirement from Supplier. Notwithstanding the foregoing, nothing herein shall
limit Supplier's ability to use the Buyer Intellectual Property to manufacture
Granular Products to make other products, without limitation powder products,
and sell those products (but not Granular Products) to third parties other than
Buyer.
(d)To the extent the Parties collaboratively invent, develop, create, conceive,
or reduce to practice Intellectual Property (“Joint IP”), each Party shall
jointly own and have equal rights in and to such Joint IP, and hereby assign to
each other all rights, title, and interest in and to such Joint IP to the extent
such assignment is necessary to vest in each party such joint ownership. Except
as set forth in this Agreement, each Party's joint ownership of such Joint IP
shall be without restriction and without any obligation of notice, approval,
set-off, contribution, revenue sharing, accounting, or compensation of any type,
except that to the extent any Joint IP contemplates the manufacture of Granular
Products, Supplier may only use such Joint IP within the scope of the license
granted in Section 18(c). The Parties each agree to use commercially reasonable
efforts to maintain the trade secret status of such Joint IP, including without
limitation not to disclose any such Joint IP that qualifies as a trade secret to
any third party without requiring that third party to agree to appropriate
confidentiality requirements. The Parties agree to reasonably cooperate with
each other regarding any patent, copyright, trademark, or other registration
either Party wishes to make regarding such Joint IP, and as to third parties, in
any defense of challenges to the validity or enforceability of, and prosecution
of actions for the infringement or misappropriation actions of, such Joint IP.
19.New Products and Modified Products. During the Term, Buyer may request
Supplier to produce new proprietary products other than the then-current
Products for Buyer (the “New Products”) or to modify existing Products (the
“Modified Products”).
(a)New Products approved by Buyer shall be included in subsequent year
calculations of Buyer’s Annual Target Volume, and the specifications of the New
Products shall be added to Exhibit A. For greater certainty, if after
commercially reasonable negotiations the Parties cannot agree on mutually
acceptable terms for Supplier to produce and Buyer to purchase the New Products,
demand for these products shall be excluded from Buyer’s Annual Target Volume.
(b)Modified Products may be requested, for example, when a current Product that
meets all specifications fails to satisfy Buyer’s customer performance needs (a
“Failed Product”). To request a Modified Product, Buyer shall notify Supplier in
writing of the specific Failed Product. Supplier and Buyer shall then work
together to develop a new Modified Product that meets customer performance
needs. During the pendency of Supplier’s efforts to develop the Modified
Product, Buyer may procure a product in place of the Failed Product from other
sources. Upon notification from Buyer that the Modified Product meets
expectations, (i) the specifications of the Modified Product shall be added to
Exhibit A, (ii) Buyer shall begin purchases of the Modified Product from
Supplier at a price that reasonably accounts for changes between the Failed
Product and the Modified Product and cease purchases of replacement product (if
any) from any other source, and
-11-


--------------------------------------------------------------------------------



(iii) the Modified Product shall be included in subsequent year calculations of
Buyer’s Annual Target Volume. If after commercially reasonable time and effort
to produce a Modified Product that meets customer performance needs, Supplier
cannot produce such Modified Product, demand for the original Failed Product
shall be excluded from subsequent years’ Annual Target Volume.
20.Lignite Supply. At Buyer’s option during the Term and for [*] years after any
termination of this Agreement, Supplier shall make available to Buyer up to [*]
short tons per 12-month period of lignite of the same quality as used in the
Supplier Facilities either (i) in the first or second Contract Years, or (ii) in
the event Supplier is unable to meet its supply obligations under this
Agreement. Buyer’s lignite price delivered to its Marshall, TX Plant shall be
the same cost as Supplier pays [*] for lignite for its Supplier Facilities.
21.Joint Development Committee. Each of the Parties have appointed members to a
joint development committee (the “JDC”) to oversee the development of the
various projects necessary to realize the objectives of this Agreement. A Party
may change its representatives from time to time in accordance with this
Agreement by written notice to the other Party. The JDC shall meet regularly and
as appropriate to fulfill its tasks and objectives according to this Agreement.
Each Party shall use reasonable efforts to cause its representatives to attend
each meeting, and no Party shall withhold the presence or participation of its
representatives to forestall decisions on matters relating to this Agreement.
General responsibilities of the JDC will include but not be limited to
development and administration of (i) a project schedule with key milestones for
any Specific Capital Investments required in order to supply Product to Buyer,
(ii) a Product qualification plan and execution of such Plan, and (iii) a volume
ramp up and transition plan for the first and second Contract Years.
22.Insurance. Supplier shall provide and maintain in effect during the
performance of this Agreement minimum insurance coverage as follows: (a)
commercial general liability insurance, including public liability, bodily
injury and property damage insurance, with limits of not less than [*] combined
single limit per occurrence and [*] annual aggregate and (b) excess or umbrella
liability insurance with a combined single limit of not less than [*]. The
foregoing coverages shall be primary and shall not require contribution from
Buyer.
23.Safety and Health Communications. Buyer shall furnish to all persons Buyer
foresees may be exposed to Product (including but not limited to Buyer’s
employees, contractors and customers) material safety data sheets that include
all legally required health, safety and other hazard communication information
on the Product consistent with the Occupational Safety and Health
Administration’s Hazard Communications Standard and other applicable laws. Any
employees or agents of Supplier or its subcontractors that visit Buyer locations
will comply with all safety and health rules and regulations communicated to
such visitors, and any employees or agents of Buyer or its Affiliates that visit
Supplier’s location will comply with all safety and health rules and regulations
communicated to such visitors.
24.Force Majeure.
(a)Definition. “Force Majeure” means an event or circumstance, whether foreseen
or unforeseen, which prevents or delays one Party (the “Claiming Party”), in
whole or in part, from performing its obligations under this Agreement, which is
not within the reasonable control of, or the result of the negligence of, the
Claiming Party and which could not be prevented or overcome with the reasonable
exercise of due diligence. In furtherance of the definition of Force Majeure,
and not in limitation of that definition, Force Majeure shall include each of
the following acts or events to the extent consistent with the previous
sentence: acts of God, war, insurrection, riots, nuclear disaster, third-party
strikes or labor disputes, threats of violence, shortages of labor, material or
transportation, fires, explosions, breakdowns or damage to plants and related
equipment (including a forced outage or an involuntary extension of a scheduled
outage of
-12-


--------------------------------------------------------------------------------



equipment or facilities to make repairs to avoid breakdowns thereof or damage
thereto), embargoes, judicial orders, acts of civil or military authority, or
any legal or regulatory change that would have a sustained and material impact
on Supplier’s ability to produce or sell activated carbon at its production
facility(ies) or ability to mine coal at the Five Forks Mine. For avoidance of
doubt and notwithstanding the foregoing, Force Majeure shall not include,
without limitation: (i) a Party’s performance of its obligations hereunder
becoming economically unfavorable, (ii) changes in a Party’s financial
condition, (iii) changes in market conditions, and (iv) Buyer’s inability to
use, dispose of or resell Product purchased hereunder in the ordinary course of
its operations.
(b)Force Majeure. If because of Force Majeure, either Party fails to perform any
of its obligations under this Agreement (other than the obligation of a Party to
pay money), and if such Claiming Party shall promptly give to the other Party
written notice of such Force Majeure, then the obligations of the Claiming Party
shall be suspended to the extent made necessary by such Force Majeure and during
its continuance; provided the Claiming Party shall use reasonable commercial and
good faith efforts to eliminate such Force Majeure, insofar as reasonably
possible, with a minimum of delay. Notwithstanding the foregoing, nothing
contained herein shall be construed as requiring the Claiming Party to accede to
any demands of workmen, labor unions, suppliers or other parties which the
Claiming Party in its reasonable judgment considers unacceptable. Should the
situation of the Claiming Party’s suspending its obligations for Force Majeure
exceed [*] consecutive days, the other Party may, at its option, terminate this
Agreement by written notice to the other Party, and neither Party shall have any
further obligations to the other Party hereunder (except to the extent such
obligations arose prior to such termination).
25.Confidentiality. Each Party (the “Receiving Party”) shall treat as
confidential and proprietary (a) the existence of and contents of this Agreement
and (b) all information disclosed by the other Party (the “Disclosing Party”) to
the Receiving Party in connection with this Agreement (together, the
“Confidential Information”). Confidential Information shall not include: (a)
information that enters the public domain other than through the actions of the
Receiving Party and without violation of any obligation of confidentiality, (b)
information made available to the Receiving Party by third-parties that has
become available without violation of any obligation of confidentiality, (c)
information that is independently developed by the Receiving Party without use
of the Disclosing Party’s Confidential Information, and (d) was previously known
to the Receiving Party. Nothing in this Section 25 shall limit or alter the
Intellectual Property rights and licenses granted in this Agreement.


A Receiving Party shall use such Confidential Information only for the purposes
of this Agreement and shall not disclose such Confidential Information to any
third-party without the prior written consent of the Disclosing Party.
Notwithstanding the foregoing, a Receiving Party may make disclosure solely to
the extent required in order to comply with any applicable law, order or
regulation; provided, such Receiving Party shall give the Disclosing Party
reasonable notice in advance of such disclosure and use reasonable efforts to
prevent or limit the disclosure, including seeking confidential treatment and
cooperating with the Disclosing Party in seeking a restraining order to prevent
such disclosure.


Notwithstanding the foregoing, a Receiving Party may disclose Confidential
Information to its employees, directors, suppliers, agents, subcontractors and
professional advisors (the “Representatives”) solely on a need-to-know basis and
shall be responsible for ensuring that its Representatives are aware of the
obligations imposed under this Section and for any breach of such obligations by
any Representative. The Disclosing Party shall be a third-party beneficiary of
any agreement of confidentiality obligating Representatives of the Receiving
Party with respect to the Confidential Information. The Parties agree that this
Section 25 shall survive the termination of this
-13-


--------------------------------------------------------------------------------



Agreement for a period of three years, except that this Section shall survive
without time limit for any trade secret information.


The Parties agree and acknowledge that remedies at law would not be an adequate
remedy in the event of a breach of the provisions of this Section. Without
prejudice to the rights and remedies otherwise available to the Disclosing
Party, the Disclosing Party shall be entitled to equitable relief by way of
injunction, without bond, if there is a breach or threat of a breach of any of
the provisions of this Section by the Receiving Party.
26.Representations. On the Effective Date, each Party represents to the other
Party that:
(a)it is duly organized, validly existing and in good standing under the laws of
the jurisdiction of its formation;
(b)it has all material regulatory authorizations necessary for it to legally
perform its obligations under this Agreement;
(c)the execution, delivery and performance of this Agreement are within its
powers, have been duly authorized by all necessary action and do not violate (i)
any of the terms and conditions in its governing documents, (ii) any material
contract to which it is a party, or (iii) any law, rule, regulation or order
applicable to it where such violation would reasonably be expected to cause a
material adverse effect;
(d)this Agreement and each other document executed and delivered in accordance
with this Agreement constitutes its legally valid and binding obligation
enforceable against it in accordance with its terms;
(e)it has made its own independent decision to enter into this Agreement and as
to whether this Agreement is appropriate or proper for it based upon its own
judgment, is not relying upon the advice or recommendations of the other Party
in so doing, and is capable of assessing the merits of and understanding, and
understands and accepts, the terms, conditions and risks of this Agreement;
(f)it is not bankrupt and there are no bankruptcy proceedings pending or being
contemplated by it or, to its knowledge, threatened against it which would
result in it being or becoming bankrupt;
(g)it has entered into this Agreement in connection with the conduct of its
business and will have the capacity and ability to make (in the case of
Supplier) or take or pay for (in the case of Buyer) all Product(s) to be
delivered pursuant to this Agreement; and
(h)there are no pending or to its actual knowledge threatened legal proceedings
against it or any of its affiliates that could materially adversely affect its
ability to perform its obligations under this Agreement.
27.Assignment. Neither Party shall assign its rights, or delegate its
performance or obligations under this Agreement, except to an Affiliate or to a
successor to substantially all of such Party’s activated carbon business,
without the express prior written consent of the other Party which shall not be
unreasonably conditioned, withheld, or delayed, and any assignment or delegation
without such consent shall be void. It is specifically understood that a Party
may require reasonable evidence of creditworthiness and financial condition of
any assignee as a condition to such consent. Notwithstanding anything herein to
the contrary, in the event there is a Change of Control of Buyer, certain
outstanding balances on capital charges that would be due in future years shall
be accelerated as set forth in Section 5(f)(i).
28.Independent Contractor. The Parties acknowledge that they are independent
contractors and not agents, partners or joint venture partners. Neither Party
shall have the authority to bind or otherwise obligate the other Party in any
manner, nor shall either Party represent to anyone that it has any such right or
authority.
29.Severability; Amendment; Waiver; Termination; Etc. In case any one or more of
the provisions contained herein shall for any reason be held to be invalid,
illegal or unenforceable in any respect, such
-14-


--------------------------------------------------------------------------------



invalidity, illegality or unenforceability shall not affect any other provision
of this Agreement and such invalid, illegal or unenforceable provision shall be
reformed and construed so that it will be valid, legal and enforceable to the
maximum extent permitted by law. No amendment, modification or waiver of any
provision set forth herein shall be valid unless in writing and signed by both
Parties. A Party’s failure to insist on performance of any of the terms or
conditions herein or to exercise any right or privilege hereunder or thereunder,
or a Party’s waiver of any breach hereunder or thereunder, shall not thereafter
waive any other terms, conditions or privileges, whether of the same or similar
type, nor shall any single or partial exercise of any right or privilege
hereunder or thereunder preclude any other or further exercise hereof or thereof
or the exercise of any other right or privilege. There shall be no third-party
beneficiary of this Agreement. The expiration or termination of this Agreement,
at the end of the Term, Renewal Term or otherwise (i) shall only terminate the
Parties’ purchase and sale obligations hereunder and (ii) shall not relieve any
Party from obligations it has incurred prior to such expiration or termination.
30.Applicable Law. This Agreement shall be construed and interpreted in
accordance with the internal laws of the State of Delaware without regard to its
conflicts of law provisions.
31.Dispute Resolution.
Any disputes arising out of or relating to this Agreement, or a Purchase Order
or Release issued in connection herewith (singularly or collectively a “Dispute”
or “Disputes”), shall be resolved as set forth in this Section.
(a)Step Negotiations. The Parties shall attempt in good faith to promptly
resolve any Disputes by negotiation, as follows: Any Party may give the other
Party written notice of any Dispute not resolved in the normal course of
business (the “Notice of Dispute”). The Notice of Dispute shall set forth in
reasonable detail the nature of the dispute and attach supporting documentation
if reasonably available. Executives of both Parties at levels at least one level
of authority above the personnel who have previously been involved in the
Dispute (the “Executives”) shall meet at a mutually acceptable time and place
within 10 business days after delivery of the Notice of Dispute, and thereafter
as often as they reasonably deem necessary, and may exchange any information
they choose to disclose in an attempt to resolve the Dispute (the “Executive
Meeting”). If an Executive intends to be accompanied by an attorney at the
Executive Meeting, the other Executive shall be given notice at least 3 business
days before the meeting of such intention and may also be accompanied by an
attorney. All negotiations pursuant to this Section are confidential and shall
be treated as compromise and settlement negotiations for purposes of the Federal
Rules of Evidence and state rules of evidence.
(b)Mediation. In the event that any Dispute has not been resolved within 30 days
after issuance of the Notice of Dispute, or if no Executive Meeting has taken
place within 21 days after issuance of the Notice of Dispute, either Party may
initiate non-binding mediation, administered by the American Arbitration
Association (“AAA”). Any Dispute shall be subject to mediation as a condition
precedent to litigation. The mediation session shall occur within 30 days after
the Party initiating the Dispute issues a written notice to the opposing Party
that it desires mediation.
(c)Deliveries to Continue. In the case of any Dispute (including any Dispute
which is or may be the subject of mediation), Supplier shall continue to deliver
Product(s) pursuant to this Agreement pending final determination of the
Dispute, provided (i) that such Product is not, and would not reasonably be
expected to be, rejected or the subject of further Dispute, and (ii) Buyer is
not in default of its non-disputed payment obligations under this Agreement and
continues to make payment in full upon shipment to Supplier for all such
Product(s).
32.Notices. Any notice pertaining to this Agreement or a Purchase Order or
Release shall be in writing and sent via certified mail (postage prepaid), by
commercial overnight courier, or by other means
-15-


--------------------------------------------------------------------------------



(including email) if receipt is acknowledged in writing, to the Parties at their
addresses set forth below, and shall be effective when received. Either Party
may request a change to the notice information below as necessary to keep the
information current.

If to Buyer:Cabot Norit Americas, Inc.
Attention: General Manager
2 Seaport Lane, Suite 1400
Boston, MA 02110
Email: [*]If to Supplier:ADA Carbon Solutions (Red River), LLC
Attention: President
8051 E. Maplewood, Suite 210Greenwood Village, CO 80111Email: [*]



33.Complete Agreement. This Agreement and the Mine Agreement together set forth
the entire understanding of the Parties and supersedes any and all prior
agreements, arrangements or understandings relating to the subject matter
hereof, including but not limited to, any terms or conditions on any Purchase
Order or Release. Any additional or different terms and conditions set forth in
any Purchase Order, Release, invoice, Purchase Order acknowledgment or similar
writing, or in any electronic data interchange, are objected to by the Parties
and will not be binding upon the Parties unless specifically assented to in
writing by an authorized agent of Buyer and Supplier.
* * * * *


-16-



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.



Buyer: Cabot Norit Americas Inc.Supplier: ADA Carbon Solutions (Red River),
LLCBy:
/s/ I.A. Kathawalla
By:/s/ Greg MarkenIts:Executive Vice PresidentIts:President



-17-



--------------------------------------------------------------------------------





EXHIBIT A


[Omitted]
-18-


--------------------------------------------------------------------------------





EXHIBIT B


[Omitted]
-19-


--------------------------------------------------------------------------------





Exhibit C




[Omitted]
-20-



--------------------------------------------------------------------------------





EXHIBIT D


[Omitted]
-21-


--------------------------------------------------------------------------------





EXHIBIT E


[Omitted]


-22-


--------------------------------------------------------------------------------





EXHIBIT F


[Omitted]


-23-


--------------------------------------------------------------------------------





EXHIBIT G


[Omitted]


-24-


--------------------------------------------------------------------------------





EXHIBIT H


[Omitted]


-25-


--------------------------------------------------------------------------------





EXHIBIT I
Buyer's Semi-Annual Capital Charge for Mine Closure Costs



Invoice DatePayment w/out InterestPayment w/
Interest[*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*][*]Total[*]$10,265,969.00

(*) excludes Rain Delay Contingency (max. $[*] for Buyer) and [*] of cost for
removing substation under Panola Harris contract


-26-


--------------------------------------------------------------------------------





EXHIBIT J


[Omitted]


-27-
